
	

113 S2962 IS: Medical Expense Deduction Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2962IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the tax increase imposed by Obamacare on taxpayers who incur catastrophic medical
			 expenses.
	1.Short titleThis Act may be cited as the Medical Expense Deduction Act.2.Repeal of increase in minimum deduction for medical, dental, etc., expenses(a)In generalSubsection (a) of section 213 of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
			
